—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered July 6, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment pursuant to CPL 190.50 (5) (c) was properly denied since he failed to provide notice in accordance with CPL 190.50 (5) (a).
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s determinations as to the credibility of witnesses. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.